Mr. Justice Lawrence delivered the opinion of the Court: The declaration in this case alleges the defendants made and delivered their note to Sturges & Com., and that Sturges & Com. endorsed it to the plaintiff. The note offered in evidence, was payable to Sturges & Com., and was endorsed Sturges & Co. It is objected that this is a variance. The objection is not well taken. Com.. and Co. are both well understood abbreviations of the word “ Company,” when used as a part of the name of a commercial firm. Judgment affirmed,.